Exhibit 10.3

 

AMENDMENT TO THE

PREMCOR INC. SENIOR EXECUTIVE RETIREMENT PLAN

 

This Amendment to the Premcor Inc. Senior Executive Retirement Plan is made and
is effective as of May 18, 2004.

 

WHEREAS, Premcor Inc. (“Company”) previously established the Premcor Inc. Senior
Executive Retirement Plan (“Plan”); and

 

WHEREAS, the Company reserved the right to amend the Plan in Section 8.1
thereof; and

 

WHEREAS, effective May 18, 2004, the Company desires to amend the Plan;

 

NOW, THEREFORE, the Plan is amended as follows;

 

1. Section 1.2 is amended by adding the following sentence to the end thereof:

 

“The year that a Participant’s employment terminates and the subsequent periods
that the severance payment described in Section 1.7(d) is considered to be paid
ratably may be included as periods of employment for the determination of
Average Earnings.”

 

2. Section 1.7 is amended by adding the following to subpart (b) after the word
“Company”:

 

“or under an Employment Agreement”.

 

Nothing herein contained in any way impairs the Plan, or alters, waives, annuls,
varies or affects any provision, condition or covenant therein, except as
specifically set forth in this amendment. All other provisions of the Plan
remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized officer this 18th day of May, 2004.

 

PREMCOR INC.

By:  

/s/ James Voss

   

James Voss

   

Senior Vice President and

   

Chief Administrative Officer

 